Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Asia Supermarket, LLC
d/b/a Wallingford Food Land,

Respondent.

Docket No. C-15-514
FDA Docket No. FDA-2014-H-2034

Decision No. CR3590

Date: January 22, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Asia Supermarket, LLC d/b/a Wallingford Food Land, that alleges
facts and legal authority sufficient to justify the imposition of a civil money penalty of
$5,000. Respondent did not answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default judgment
against Respondent and assess a civil money penalty of $5,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors and failed to verify that cigarette purchasers were 18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et
seq., and its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt.
1140 (2013). CTP seeks a civil money penalty of $5,000.
On December 3, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Wallingford Food Land, an establishment that sells tobacco
products and is located at 250 South Colony Road, Wallingford, Connecticut
06492.. Complaint { 3.

e CTP previously initiated a civil money penalty action, CRD Docket Number C-13-
1188, FDA Docket Number FDA-2013-H-0974, against Respondent for three
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically,
Respondent violated 21 C.F.R. § 1140.14(a) on August 22, 2012 and February 25,
2013 by selling tobacco products to a minor. Respondent also violated 21 C.F.R.

§ 1140.14(b) on February 25, 2013 by failing to verify the minor’s identification
before the sale. Complaint § 10; August 28, 2013 Complaint ¥ 10.

e The previous civil money penalty action concluded when on October 31, 2013 an
administrative law judge issued an Initial Decision and Default Judgment against
Respondent. This decision, which became final and binding on December 2,
2013, found Respondent liable for the three violations. Complaint § 11;

e During a subsequent inspection of Respondent’s establishment on June 3, 2014, at
approximately 3:16 PM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Skoal
Long Cut Classic Wintergreen smokeless tobacco . . . [.]” The inspectors also
documented that “the minor’s identification was not verified before the sale... .
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under

section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of tobacco to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The
regulations also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no tobacco purchasers are younger than 18 years of age.

21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on August 22,
2012, February 25, 2013 and June 3, 2014. On February 25, 2013 and June 3, 2014,
Respondent also violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s
actions constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $5,000, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $5,000 is warranted and
so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

